DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9-20-2022 have been fully considered but they are not persuasive.
As to the argument “Kela fails to disclose "wherein the awakening control signaling indicates a transmission direction of at least one transmission unit for the terminal, and performing the control signaling detection according to the awakening control signaling comprises: determining, according to the transmission direction of the at least one transmission unit and at least one transmission unit for the control signaling detection pre-configured by the base station, a target transmission unit for performing the control signaling detection ...; and controlling the terminal to perform the control signaling detection on the target transmission unit," as recited in claim 1”; the examiner’s position is that Kela’s wake-up signal (WUB) is an awakening control signaling which as described in par. 0023 “the user equipment can by the network be set to wake up at a specific time point, e.g. at the start of the next downlink control channel signal” which indicates the downlink direction to receive the next downlink control signal, also Kela disclose in par. 0039 a WUB including at least one identifier indicating at least one user equipment for which it is intended; thereby disclosing, determining, according to the transmission direction of the at least one transmission unit and at least one transmission unit for the control signaling detection pre-configured by the base station, a target transmission unit for performing the control signaling detection ...; and controlling the terminal to perform the control signaling detection on the target transmission unit. 
The rest of the arguments they fall for the same reasons as shown above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-6, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kela 20180007734.

As to claim 1, Kela discloses a method for downlink control signaling detection, wherein the method is applied to a terminal [100] and comprises: 
receiving awakening control signaling [WUB] sent by a base station [110, 120] (see par. 0097), the awakening control signaling comprising indication information for the terminal to perform control signaling detection for downlink control signaling (see par. 0103-0104); and 
performing the control signaling detection according to the awakening control signaling (see par. 0116, 0119), 
wherein the awakening control signaling indicates a transmission direction [according to the specification this limitation is downlink or uplink] of at least one transmission unit for the terminal (see par. 0023, 0039), and performing the control signaling detection according to the awakening control signaling comprises: 
determining, according to the transmission direction of the at least one transmission unit and at least one transmission unit for the control signaling detection pre-configured by the base station, a target transmission unit for performing the control signaling detection [indicating when and which channel to use downlink and/or uplink] (see par. 0023, 0039); and 
wherein if among a plurality of symbols indicated in the awakening control signaling, a transmission direction for a first part of the plurality of symbols is an uplink transmission direction, and a transmission direction for a second part of the plurality of symbols is a downlink transmission direction, and the terminal performs the downlink control signaling detection on the second part of the plurality of symbols in a case that the terminal is pre-configured by the base station to detect the downlink control signaling on the second part of the plurality of symbols (see par. 0047, 0095-0096, 0126, 0153);
controlling the terminal to perform the control signaling detection on the target transmission unit (see par. 0027-0028, 0103-0104, 0116, 0119).
Kela fails to disclose the terminal does not perform downlink control signaling detection on the first part of the plurality of symbols. However, as indicated by the claim the first part of the plurality of symbols is for uplink symbols, and if the UE has nothing to send it will be pointless to perform downlink control signaling detection in the uplink part, since nothing will be done with the information. Therefore, it would be obvious to one of the ordinary skills in the art before the effective filing date of the present invention to perform downlink control signaling detection only when needed and minimizing the waste of resources.

As to claim 3, Kela discloses the method of claim 1, wherein the awakening control signaling indicates an identification of the terminal to perform the control signaling detection in a preset time window, and performing the control signaling detection according to the awakening control signaling comprises: performing, by the terminal, the control signaling detection in the preset time window in response to the awakening control signaling indicating the identification of the terminal (see par. 0027-0028, 0103-0104, 0116, 0119).

As to claim 4, Kela discloses the method of claim 1, wherein the awakening control signaling comprises an identification of the terminal to perform control signaling detection, and an indication that the terminal corresponding to the identification performs or does not perform the control signaling detection in a preset time window, and performing the control signaling detection according to the awakening control signaling comprises: performing, by the terminal, the control signaling detection in the preset time window in response to the awakening control signaling comprising the identification of the terminal and indicating performing the control signaling detection by the terminal (see par. 0027-0028, 0103-0104, 0116, 0119).

As to claim 5, Kela discloses the method of claim 1, wherein the awakening control signaling comprises an identification of the terminal to perform control signaling detection, and performing the control signaling detection according to the awakening control signaling comprises: determining an indication corresponding to the terminal in the awakening control signaling according to pre-stored rules and, when the indication corresponding to the terminal indicates performing the control signaling detection by the terminal in a preset time window, performing, by the terminal, the control signaling detection in the preset time window (see par. 0027-0028, 0103-0104, 0116, 0119).

As to claim 6, Kela discloses the method of claim 1, wherein the awakening control signaling indicates an identification for at least one type of control signaling detection to be performed by the terminal in a preset time window, and performing the control signaling detection according to the awakening control signaling comprises: performing the at least one type of control signaling detection in the preset time window [long or short] according to the identification for the at least one type of control signaling detection indicated by the awakening control signaling (see par. 0027-0028, 0103-0104, 0116, 0119, 0125, 0150).

Regarding claims 12 and 14-17, they are the corresponding terminal claims of method claims 1 and 3-6. Therefore, claims 12 and 14-17 are rejected for the same reasons as shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647